Citation Nr: 9920151	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
deviated nasal septum.  

2.  Entitlement to service connection for respiratory 
symptoms, as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for a diagnosable 
stomach disorder.  

4.  Entitlement to service connection for stomach complaints, 
as a manifestation of an undiagnosed illness.   

5.  Entitlement to service connection for a diagnosable cold 
sensitivity disorder of the hands and feet.  

6.  Entitlement to service connection for cold sensitivity of 
the hands and feet, as a manifestation of an undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including service in Southwest Asia from January 8, 
1991, to May 6, 1991.  The veteran has also had other service 
with the Army National Guard.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the veteran's deviated septum, respiratory symptoms, 
and cold sensitivity of the hands and feet arises from an 
April 1996 rating action with which the veteran expressed 
disagreement in May 1996.  A statement of the case was issued 
in June 1996, and the veteran's appeal in this regard was 
perfected in July 1996, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  

Regarding the claim concerning a stomach problem, the Board 
notes that this issue was also denied in the RO's April 1996 
rating action; that the veteran expressed his disagreement 
with that decision in May 1996; and that it was addressed in 
the June 1996 statement of the case.  On the VA Form 9 
received at the RO in July 1996, however, the veteran advised 
that he was withdrawing this claim.  Then, in March 1997, 
still within one year of the original decision to deny this 
claim, the RO received another VA Form 9 from the veteran, on 
which he again addressed this issue.  Although the veteran 
had withdrawn this claim in the first VA Form 9, since he 
addressed it again in the second one, and that was received 
within one year of the original rating action in which the 
claim was denied, the Board will consider that matter to be 
in appellate status as well.  


FINDINGS OF FACT

1.  The veteran's deviated nasal septum clearly and 
unmistakably existed prior to service.  

2.  The residuals of the veteran's deviated nasal septum 
produced only a temporary flare-up of symptoms during 
service, which were relieved when the veteran was removed 
from a desert environment.  

3.  There is no competent evidence showing that the veteran 
has respiratory symptoms resulting from an undiagnosed 
illness or illnesses.   

4.  The veteran's assertion that he has a diagnosable stomach 
disorder that is related to service is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.

5.  There is no competent evidence showing that the veteran 
has symptoms of a stomach disability resulting from an 
undiagnosed illness or illnesses.  

6.  The veteran's assertion that he has a diagnosable cold 
sensitivity disorder of the hands and feet that is related to 
service is not supported by any medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.

CONCLUSIONS OF LAW

1.  The residuals of a deviated nasal septum were neither 
incurred in nor aggravated by active service. 38 U.S.C.A. §§ 
1110, 1111, 1131, 1137, 1153, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  

2.  The veteran's claim of entitlement to service connection 
for respiratory symptoms due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a diagnosable stomach disorder.  38 
U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for stomach complaints due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).

5.  The veteran has not submitted a well-grounded claim for 
service connection for a diagnosable cold sensitivity 
disorder of the hands and feet.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Residuals of a Deviated Nasal Septum; and Respiratory 
Symptoms as a Manifestation of an Undiagnosed Illness

Under applicable criteria, VA shall pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified  presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 1999).  

The above cited statute is implemented by a VA regulation at 
38 C.F.R. § 3.317, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has held 
that any claimant for benefits administered by VA has the 
burden of submitting evidence sufficient to justify a belief 
that the claim is well grounded.  38 U.S.C. § 5107; see 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The VA 
General Counsel recently determined that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

A review of the record reflects that the veteran initially 
complained of difficulty breathing during his service in 
Southwest Asia in March 1991.  These complaints were 
attributed to a deviated nasal septum and an upper 
respiratory infection.  The deviated septum was attributed to 
an injury sustained the previous year.  Early the following 
month, the veteran was seen again for complaints that 
breathing was difficult.  This was also attributed to the his 
septal deviation.  On April 7, 1991, the veteran apparently 
underwent an examination conducted in connection with his 
release from active duty.  At that time, it was recorded that 
the veteran had a history of a deviated septum with 
difficulty breathing that was aggravated by dust.  It was 
also noted that the veteran's records had been screened and 
that all of the noted conditions had existed prior to service 
("EPTS").  

At the end of April 1991, it appears that the veteran was 
evacuated to a military hospital in Germany, with the 
diagnosis of nasal airway obstruction.  Records at that time 
reflect that he was experiencing airway obstruction due to an 
old nasal trauma, and having difficulty in the dusty, dry 
climate.  For reasons unspecified, it was noted that elective 
surgery could not be performed, but a septoarthroplasty was 
recommended.  In any case, while the veteran apparently 
requested that he receive oxygen during the flight from Saudi 
Arabia to Germany, when he arrived in Germany, it was 
recorded that he had no major problems, except for dryness on 
the left side of his nostril.  A medical history, taken 
shortly thereafter, revealed that he had broken his nose 11/2 
years earlier and that the left nare was deviated.  Following 
an examination, the septal deviation was characterized as 
minimal.  In an early May 1991 record, it was noted that the 
veteran was "breathing well now that he is out of the 
desert."

Shortly thereafter, he was flown to Andrews Air Force Base in 
the United States, during which time it was noted that he had 
no complaints.  The next day he was flown to the Norfolk, 
Virginia Naval Air Station, during which time it was again 
noted that he had no complaints.  Approximately one week 
later, the veteran underwent an examination for purposes of 
demobilization.  The report of that examination revealed that 
there were no abnormalities noted on clinical evaluation.  
Furthermore, a notation made on a "Chronological Record of 
Medical Care," dated in May 1991, was to the effect that the 
veteran had experienced nasal congestion while in Saudi 
Arabia; "some past left nasal blockage off and on;" and 
that he had sustained a previous injury.  The condition, 
however, was noted to have improved, with good nasal airways 
currently shown and only a minimal deviated nasal septum.  
Surgery was not recommended, and the diagnosis entered was 
rhinitis.  

Medical records dated after the veteran's active service 
reflect he was seen in July 1991 for complaints relating to 
difficulty breathing "because of broken nose."  He 
reportedly had broken it two years earlier.  The diagnostic 
assessment was deviated septum.  Thereafter, the records do 
not reflect any complaints relating to the veteran's 
breathing until April 1993, when he was seen with nasal 
congestion and nasal dripping.  At that time, the diagnostic 
impression was allergic rhinitis versus rhinitis.  

No further complaints relating to the nose were reflected in 
any medical record until 1995.  In January of that year, the 
veteran apparently underwent an examination in connection 
with the Persian Gulf War Veterans Health Registry.  At that 
time, the veteran's nasal septum was considered to be at 
midline, and there was no shortness of breath or chronic 
cough noted.  In March 1995, the veteran underwent an 
examination for VA purposes.  At that time, he reported that 
he had sustained a nose fracture in 1991 and that, since 
then, he had noticed problems breathing, which usually 
increased during the winter months and if the humidity was 
high.  

External examination of the nose, however, revealed that 
there was no deformity or discharge.  There was also no 
tenderness noted on percussion and palpation over the 
sinuses.  Cough, expectoration and shortness of breath were 
absent, and both sides of the chest were noted to expand 
equally and appropriately with inspiration.  Breath sounds 
were also normal, and no adventitial sounds were noted.  The 
pertinent diagnosis was "Fracture nose 1991 without 
significant nasal deformity."  In accompanying comments, the 
examiner wrote:

The veteran had sustained a nasal fracture in 1991.  
He claims to have difficulty in breathing.  There 
is no evidence of significant deformity of the 
nose.  The breath sounds are normal and 
appropriate.  

In this case, the record clearly shows that any breathing 
problems the veteran has experienced have been attributed to 
nasal congestion due to infection, allergic rhinitis, 
rhinitis, or to the his deviated nasal septum.  In other 
words, the claimed problem has been attributed to clearly 
diagnosed disease entities or injuries, and thus falls 
outside the purview of either 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317.  By definition, this theory of entitlement to 
service connection applies only to undiagnosed illnesses.  
Accordingly, the veteran's Gulf War undiagnosed illness claim 
regarding respiratory problems is not plausible under the 
law, and the veteran's claim in that regard is not well 
grounded.  

With respect to that aspect of the veteran's claim which 
concerns service connection for the residuals of a deviated 
nasal septum, applicable criteria provide that, in order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service.
38 U.S.C.A. §§ 1110, 1131. 

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  In this regard, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof) and, when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions (including healed 
fractures), with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
See Akins v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, 
where there was merely a flare-up of the pre-existing 
condition, with no permanent increase, the presumption of 
aggravation is not applicable.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 
Vet.App. 268, 271 (1993).

The veteran's applicable service medical history has been set 
out above, and it must be noted that this evidence does not 
contain a report of any examination conducted at the time of 
the veteran's entrance into active service in November 1990.  
The evidence of record also does not contain much in the way 
of medical evidence that predates the veteran's active 
service.  (There is a report of a 1987 examination conducted 
in connection with his enlistment into the National Guard, 
but that does not contain any pertinent findings.  The nose 
was noted to be normal upon clinical evaluation.)  Thus, the 
first item of evidence reflecting the presence of a deviated 
nasal septum is a service medical record, which was dated in 
March 1991, some four months after the veteran's entrance 
into active service.  The history taken from the veteran at 
that time, however, includes his report of a nose injury 
approximately one year earlier, which would obviously place 
the event prior to his active service.  Subsequently dated 
records reflect a consistent history, with references to a 
nasal fracture, an old nasal trauma and a broken nose 11/2 
years earlier, noted in April 1991 records.  Indeed, the 
veteran has never actually contended that he developed a 
deviated nasal septum during service.  Rather, it is his 
contention that the residuals of the condition were 
aggravated by service.  

Moreover, the diagnosis of a preexisting deviated nasal 
septum in service was not a bare conclusion without any 
factual predicate in the record, but rather came from the 
veteran's own clearly articulated medical history, "enhanced 
by the medical experts who opined that his current condition 
preexisted service."  Gahman v. West, ___ Vet.App. ___, No. 
96-1303, slip op. at 8 (June 4, 1999).

In view of the consistent history of nasal trauma from prior 
to service, the discovery of the deviated septum shortly 
after entrance into service, and the veteran's primary 
contention that this disability was aggravated by service, it 
is the Board's conclusion that the veteran's deviated nasal 
septum clearly and unmistakably existed prior to the 
veteran's period of active service.  Therefore, what must be 
determined in this case, is whether the condition was 
aggravated by service, as the veteran has contended.  

It is obvious that the veteran had treatment during service 
in Southwest Asia for the difficulty he was having breathing 
due to the airway obstruction to which his deviated septum 
was contributing.  It is equally as obvious, however, that, 
once the veteran was removed from the desert environment, 
these problems resolved.  Records prepared after the veteran 
departed from Saudi Arabia consistently show that he had no 
relevant complaints and that he was breathing well.  The May 
1991 examination, conducted in connection with his 
demobilization, revealed no pertinent complaints or findings, 
and the nose was normal upon clinical evaluation.  

The veteran's postservice medical records reflect that he 
complained of difficulty breathing "because of broken nose" 
in July 1991, but, thereafter, there are no records 
reflecting any complaints or findings that the veteran's 
deviated septum was interfering with his breathing.  One 
record, dated in 1993, revealed that the veteran was seen for 
nasal congestion, but this was not attributed to his deviated 
septum.  The diagnosis at that time was allergic rhinitis 
versus rhinitis.  Although it was noted, in 1995, that the 
veteran complained of problems with breathing during winter 
months or when the humidity was high, examination revealed 
that the nose was considered to be essentially normal, with 
no shortness of breath observed.  

Under these circumstances, it is the Board's conclusion that 
any residuals arising from the veteran's deviated nasal 
septum did not undergo any permanent increase in severity 
during service.  To the contrary, the records clearly show 
only a flare-up of the condition in service, which was 
relieved after the veteran was removed from the desert 
environment.  This conclusion is firmly supported by the 
postservice medical treatment records, which show only a 
single complaint of breathing problems related to the 
veteran's deviated nasal septum.  Since a temporary flare-up 
does not constitute an increase in severity warranting a 
grant of service connection, a basis upon which to establish 
service connection for the residuals of a deviated nasal 
septum has not been presented in this case.  See Hunt, supra.

In reaching this decision, the Board is mindful that the 
veteran is sincere in his belief that the residuals of his 
deviated nasal septum was aggravated by his service.  
However, inasmuch as the veteran is offering his own medical 
opinion, we would note that the record does not indicate that 
he has any professional medical expertise.  See Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).  Accordingly, 
his statements alone do not provide a basis for granting the 
benefits he seeks.  



b.  Diagnosable Stomach Disorder and Stomach Complaints as a
Manifestation of an Undiagnosed Illness

With respect to the veteran's claim for service connection 
for a stomach disability, other than as a manifestation of an 
undiagnosed illness, the threshold question to be answered is 
whether the claim is well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  This 
requirement has been reaffirmed by the Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the Court of Appeals for Veterans Claims 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

A review of the veteran's service medical records reflects 
that, in April 1991, the veteran complained of frequent 
indigestion, and it was noted that he had a history of 
intermittent diarrhea.  There was, however, no specific 
stomach disorder or gastrointestinal disability diagnosed.  
In addition, when the veteran was examined in connection with 
his demobilization in May 1991, he indicated that he did not 
have frequent indigestion.  He specifically indicated that he 
did not have stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements.  His abdomen was normal upon clinical 
evaluation.  

Following service, the records reflect that the veteran was 
treated for gastritis in July 1991 and October 1991, but 
there was no indication from those treating the veteran that 
this condition was considered in any way related to the 
veteran's military service.  Thereafter, there are no records 
of any stomach complaints until January 1995, when the 
veteran apparently underwent an examination in connection 
with the Persian Gulf War Veterans Health Registry.  At that 
time, it was recorded that the veteran was experiencing 
abdominal discomfort, and that he complained that he "burps 
a lot when he eats something wrong."  There were, however, 
no stomach disorders (or any disorders or diseases, for that 
matter) diagnosed.  

In March 1995, the veteran underwent an examination for VA 
purposes.  The report of that examination revealed that the 
veteran complained that he would experience an upset stomach 
and stomach tenderness if he were to eat too quickly.  He 
also indicated that he experiences heartburn, and that he 
would use Mylanta once a week.  Upon physical examination, 
however, it was noted that the veteran had normal abdominal 
contours, that his bowel sounds were normal, and that 
abdominal tenderness was absent.  The diagnosis was 
gastroesophageal reflux disease by history, and there was no 
indication that this was considered by the physician 
examining the veteran to be related to service.  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for a 
diagnosable stomach disability.  In this regard, the Board 
observes that there was only a single isolated stomach-
related complaint in service, with no pertinent complaints 
noted at the time of the veteran's discharge from active 
service, and no competent evidence linking any of the stomach 
disabilities noted after service to his active service. 

In the absence of evidence of chronic stomach complaints in 
service, and with no competent medical opinion linking any 
current stomach problem (if present) to service, the veteran 
has failed to satisfy the requirements for a well-grounded 
claim as set out in the judicial precedent in Caluza, supra, 
and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, there is no duty to assist the veteran further 
in the development of this claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
service connection for a diagnosable stomach disorder must be 
denied.  

With respect to the veteran's claim as it concerns service 
connection for stomach complaints as a manifestation of an 
undiagnosed illness, we have discussed above that the 
requirements for a well-grounded claim require some evidence 
of the manifestation of one or more signs or symptoms of an 
undiagnosed illness. VAOPGCPREC 4-99 (May 3, 1999).  In this 
case, the veteran's stomach complaints have been attributed 
to gastroesophageal reflux disease, or gastritis, clearly 
diagnosed disease entities, and thus, they fall outside the 
purview of either 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  
Accordingly, the veteran's Gulf War undiagnosed illness claim 
regarding stomach complaints is not plausible under the law, 
and the veteran's claim in that regard is not well grounded.  



c.  Diagnosable Cold Sensitivity Disorder of the Hands and 
Feet 

Regarding the claim as it concerns disability arising from 
cold sensitivity to the feet and hands, the Board observes 
that there are no service medical records on which any such 
complaints are noted.  The report of the examination 
conducted in connection with the veteran's demobilization, in 
May 1991, revealed that the upper extremities and feet were 
normal upon clinical evaluation.  The earliest medical record 
reflecting any complaints in this regard is dated in March 
1995, when the veteran underwent a general medical and 
special skin VA examinations in connection with his current 
appeal.  The report from these examinations revealed that the 
veteran complained his feet and hands would become pale and 
turn blue upon exposure to cold weather, and that this had 
been occurring since 1991.  The condition would be relieved 
by applying warmth to these areas.  

Inspection of the hands at that time revealed no atrophy, 
with normal abduction, adduction and range of motion of the 
fingers.  There were also no ulcers noted.  Examination of 
the feet revealed that there were no bony deformities, 
bunions or hammer toes; there was a normal range of motion, 
and no ulcers.  There was also no evidence of chronic skin 
changes or changes of the nails.  

The physician who conducted the special skin examination 
entered a diagnosis of possible Raynaud's phenomenon, by 
history, with "no physical evidence of collagen vascular 
disease."  The physician who conducted the general medical 
examination entered a diagnosis of "cold sensitivity feet 
and hands, no evidence of Raynaud's phenomenon."  
Significantly, neither physician indicated an opinion that 
any of the veteran's complaints in this regard were related 
to military service.  

Thereafter, the evidence does not contain any record of 
treatment for any complaints related to cold sensitivity of 
either the hands or the feet.  The evidence does include an 
October 1995 outpatient treatment record on which it was 
noted that the veteran complained of left foot numbness, but 
no specific diagnosis in that regard was entered, and there 
was no indication made that this was considered to be related 
in any way to the veteran's service. 

As the Board indicated in its discussion of the veteran's 
claim concerning stomach complaints, in the absence of 
evidence of pertinent chronic complaints in service, and no 
competent medical opinion linking any current hand or foot 
problem (if present) to service, the veteran has failed to 
satisfy the requirements for a well-grounded claim as set out 
in the judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, there is no 
duty to assist the veteran further in the development of this 
claim, and the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for cold 
sensitivity of the hands and feet, other than as a 
manifestation of an undiagnosed illness, must be denied.


ORDER

Service connection for the residuals of a deviated nasal 
septum is denied.  

Service connection for respiratory symptoms, as a 
manifestation of an undiagnosed illness, is denied.  

Service connection for a diagnosable stomach disability is 
denied.  

Service connection for stomach complaints, as a manifestation 
of an undiagnosed illness, is denied.  

Service connection for a diagnosable cold sensitivity 
disorder of the hands and feet is denied.  




REMAND

With respect to the veteran's claim for service connection 
for cold sensitivity of the hands and feet as a manifestation 
of an undiagnosed illness, it is contended that this 
sensitivity arose in 1991, out of the veteran's service in 
Southwest Asia.  The veteran's lay statements to that effect, 
and the medical evidence reflecting a diagnosis of "cold 
sensitivity feet and hands" support the conclusion that the 
veteran has made a prima facie showing of entitlement to 
benefits under 38 C.F.R. § 3.317.  That fact notwithstanding, 
it does not appear that any meaningful investigation was made 
concerning the etiology of these complaints, or concerning 
whether, upon further evaluation, that they would be more 
properly considered a manifestation of a recognized illness.  
In view of this gap in the evidence, additional development 
should be undertaken.  

Furthermore, the Board notes that, as the veteran's appeal 
was being developed, he was also denied service connection 
for a growth on the rectum (rectal cyst) in April 1996 and 
January 1997 rating actions.  For reasons that are unclear, 
and before the veteran expressed any disagreement with these 
decisions, the RO included a discussion of this issue in what 
it characterized as a supplemental statement of the case 
forwarded to the veteran in February 1997.  As set forth in 
the Introduction to this decision, however, a perfected 
appeal consists of a notice of disagreement received within 
one year of the decision being appealed, and after a 
statement of the case is furnished, a substantive appeal 
received within 60 days of the issuance of the statement of 
the case or within the remainder of the one-year period 
following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Here, the veteran did not express his disagreement with the 
decision to deny his claim regarding a rectal cyst until 
March 1997.  This should have prompted the issuance of a 
statement of the case addressing the matter and, if a timely 
substantive appeal were received, the forwarding of the 
matter to the Board.  In this case, however, the veteran was 
not provided a statement of the case after the receipt of his 
notice of disagreement.  Therefore, he was prevented from 
submitting a substantive appeal with respect to the claim, 
and in the absence of the proper sequence of procedural 
events, an appeal regarding service connection for a rectal 
cyst has not been perfected.  

Nevertheless, the veteran's representative has made arguments 
concerning this matter in August 1998 and January 1999 
statements, so it is apparent that the veteran wishes to 
pursue the claim.  Therefore, it will be necessary to return 
the case to the RO in order to provide the veteran a 
statement of the case and to give him the opportunity to 
pursue an appeal in that regard, if he so chooses.  See 
Godfrey v. Brown, 7 Vet.App. 398 (1995), wherein the Court 
held that if a claim has been placed in appellate status by 
the filing of a notice of disagreement and it does not appear 
that the RO has acted upon it, the Board must remand the 
claim to the RO for preparation of a statement of the case as 
to that claim, lest the claimant be denied the opportunity to 
perfect an appeal as to the issue(s) in dispute.

Under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
actions:

1.  The RO should issue to the veteran and his 
representative a statement of the case that 
addresses the veteran's claim for service 
connection for a rectal cyst.  The veteran should 
also be advised that, if he wishes the Board to 
address that claim, he must submit a timely 
substantive appeal regarding that matter.  

2.  The RO should contact the veteran and 
specifically request the names and addresses of all 
medical care providers, if any, who have treated 
him for complaints of cold sensitivity of the hands 
and feet.  After securing the necessary releases, 
the RO should obtain copies of the records of this 
treatment and permanently associate them with the 
claims file. 

3.  Following completion of the above development, 
the veteran should be afforded a VA medical 
examination.  The claims folder and a copy of this 
Remand must be made available to and reviewed by 
the examiner prior to the examination.  During the 
course of this examination, the following should be 
accomplished:  

(a)  The examiner should note and detail 
all reported symptoms related to cold 
sensitivity of the hands and feet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of these complaints and indicate what 
precipitates and what relieves them.  

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from cold sensitivity of the hands and 
feet. 

(c) The examiner should specifically 
determine whether the veteran's 
complaints may be attributed to Raynaud's 
syndrome, collagen vascular disease, a 
cold weather injury, or other known 
clinical diagnosis.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
veteran's cold sensitivity. 

(d)  Specialist examinations should be 
conducted if indicated.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4.  Upon completion of the development requested by 
the Board and any other development deemed 
appropriate by the RO, the RO should again consider 
the veteran's claim.  If any action taken remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case concerning all evidence added to the record 
since the February 1997 supplemental statement of 
the case, after which they should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

